Citation Nr: 0948022	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  00-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of a pterygium of the right eye.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of a brain trauma.  

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected diplopia.  

4.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) by reason of service-
connected disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1957.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO.  

Also on appeal is a May 2002 RO rating decision, which, inter 
alia, granted service connection for diplopia and assigned a 
disability rating of 20 percent, effective on February 28, 
2002.  

Further, a September 2006 RO rating decision, inter alia, 
granted an increased evaluation for residuals of brain trauma 
to 30 percent, effective on February 26, 1999.  

These matters were before the Board in April 2001 and in 
November 2008, when the case was remanded to the RO for 
additional development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of a rating in excess of 30 percent for the 
service-connected residuals of brain trauma, a rating in 
excess of 20 percent for the service-connected diplopia, and 
a TDIU rating are addressed in the REMAND portion of this 
document and are being remanded to the RO via the AMC, in 
Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The service-connected right eye pterygium residuals is 
not shown to be manifested by an impairment of central visual 
acuity worse than 20/60 in that eye or any active 
manifestations or related disfigurement.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected residuals of a pterygium of the 
right eye have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.75, 4.83a, 4.84a including 
Diagnostic Code (DC) 6034, 6077 (2001); 38 C.F.R. §§ 3.102, 
3.321, 4.75, 4.79 including DC 6034, 6018 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in December 2002, June 
2004, May 2005, January 2006, November 2006, and January 
2009, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  

The November 2006 notice letter addressed how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  

Additionally, the January 2009 notice letter specifically 
addressed aspects of the notice requirements of Vazquez-
Flores, and contained examples of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records and examination reports.  Also of record 
and considered in conjunction with the appeal are written 
statements submitted by the Veteran and his representative, 
on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying and submitting 
pertinent medical and lay evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3- 
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Specific Legal Criteria

Under the criteria in effect prior to December 10, 2008, the 
Schedule for Rating Disabilities for Diseases of the Eye, DC 
6034 provided that the pterygium be rated for loss of vision, 
if any.  38 C.F.R. § 4.84a (2001).  

Under this diagnostic code for considering impairment of 
central visual acuity, a noncompensable evaluation is 
warranted where vision is 20/40 in both eyes.  A 10 percent 
evaluation is warranted where vision is 20/50, 20/70 or 
20/100 in one eye and 20/40 in the other eye.  A 10 percent 
evaluation is also warranted where vision is 20/50 in both 
eyes.  

The evaluations continue to increase for additional 
impairment of central visual acuity, which is to be measured 
based on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. §§ 4.75 and 4.83a, Table V 
(2001).  

Effective from December 10, 2008, VA amended the rating 
schedule for evaluating diseases of the eye.  

Under the new Schedule for Rating Disabilities for Diseases 
of the Eye, DC 6034 mandates that the pterygium be evaluated 
based on visual impairment, disfigurement (diagnostic code 
7800), conjunctivitis (diagnostic code 6018), etc. depending 
on the particular finding.  38 C.F.R. § 4.79 (2009).  

Under this diagnostic code for considering impairment of 
central visual acuity, a noncompensable evaluation is 
warranted where vision is 20/40 in both eyes.  A 10 percent 
evaluation is warranted where vision is 20/50, 20/70 or 
20/100 in one eye and 20/40 in the other eye.  A 10 percent 
evaluation is also warranted where vision is 20/50 in both 
eyes.  

The evaluations continue to increase for additional 
impairment of central visual acuity, which is to be measured 
based on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, 
Table V (2009).  

DC 6018 provides:  Chronic conjunctivitis (nontrachomatous): 
10 percent:  Active (with objective findings, such as red, 
thick conjunctivae.  Inactive: Evaluate based on residuals, 
such as visual impairment and disfigurement (Diagnostic Code 
7800).  38 C.F.R. § 4.79, DC 6018 (2009).  

DC 7800 provides:  Burn scar(s) of the head, face, or neck; 
scar(s) of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:  a 10 percent 
is assignable for one characteristic of disfigurement.  

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under §4.118, are:  Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurate and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800 
(2009).  


Analysis

The Veteran asserts that the pterygium of the right eye 
warrants a compensable rating.  The RO initially granted 
service connection for this disability, based on finding a 
small pterygium of the right eye, in a rating decision dated 
in January 1972.  At that time, a noncompensable (no percent) 
rating was assigned pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code (DC) 6034, effective on August 11, 1971.  

The Veteran filed his claim for an increase in February 1999.  
Specifically, he reports a worsening of his condition in the 
form of increased redness, sharp pain, and constant 
irritation in his right eye, with blurry vision to the left 
and an aggravated scar.  

Of preliminary importance, the Board will address an 
Appellant's Brief by the Veteran's representative, dated in 
November 2009, which argues that the issues on appeal are not 
ready for review.  Specifically, the representative notes 
that the AMC has not issued a Supplemental Statement of the 
Case (SSOC) in compliance with an order of the Board's 
November 2008 remand.  

If the Agency of Original Jurisdiction (AOJ), pursuant to a 
remand by the Board, develops evidence or cures a procedural 
defect, an SSOC will be furnished to the Veteran and his 
representative; unless the sole purpose of the remand is to 
assemble records previously considered by the AOJ and 
properly discussed in a prior SSOC, or the Board specifies in 
the remand that an SSOC is not required.  38 C.F.R. 
§§ 19.31(c), 20.1304(c) (2009) and 38 U.S.C.A. § 7104 (West 
2002).  

The Board finds that no new evidence has been added to the 
record since the November 2008 remand and that the matter was 
returned for the purpose of curing a procedural defect and 
not to enhance or develop the record.  As such, the Board 
finds that an SSOC is not required and will proceed with 
adjudicating the claim.  

The VA optometry records, dated from May 2001 to October 
2006, generally reflect that the Veteran had been diagnosed 
with right superior oblique palsy, cataracts of each eye with 
posterior subcapsular cataract of the right eye, pterygium of 
the right eye, visual field defect of the right eye, 
refraction disorder, blurred vision of the right eye, 
residuals status-post pterygium on the right eye, and right 
isolated 4th nerve palsy.  Further, the documented visual 
acuity with correction was generally 20/25+ for the right eye 
and 20/20- for the left eye.  

In conjunction with the current appeal, the Veteran underwent 
a QTC vision examination in April 1999.  The Veteran reported 
injuring his eyes in service due to working with radar 
without protective gear that led to excessive exposure to 
ultraviolet rays.  Historically, he underwent surgery to his 
right eye in 1957 and in the 1970's, and now complained of 
symptoms of pain, dryness, and discomfort in his right eye.  

On physical examination, visual acuity was noted as far 
corrected 20/25+2 for the right eye, and 20/20 for the left 
eye, and near 20/20 for the right eye and 20/20 for the left 
eye.  The examiner observed the presence of diplopia in the 
left gaze corrected by prisms of both eyes.  

The examiner opined that the Veteran had a history of 
pterygium in his right eye, for which he underwent surgical 
procedures in 1957 and in the 1970's.  The examiner noted 
that the Veteran complained of discomfort and dryness in his 
right eye and observed a scar on the cornea and limbus 
(nasal) of the right eye, but found no regrowth of the 
pterygium.  

In a February 2002 VA examination, the Veteran was found to 
have best-corrected visual acuity for distance in his right 
eye of 20/25 and of 20/25 on the left.  Near visual acuity 
best corrected distance for the right eye was noted as 20/60 
and for the left eye as 20/30.  

The examiner noted that the Veteran's pupils and color vision 
were normal.  Specifically, the examiner noted that 
everything was normal, although the Veteran did have a 
significant amount of diplopia.  Further, the internal 
examination revealed a perfectly healthy optic nerve.  

In July 2004 the Veteran underwent another VA vision 
examination.  On ophthalmic examination, the optokinetic 
nystagmus drum test and the Worth test reflected normal 
results; although Amsler grid test showed slight blurriness 
of the right eye.  A Goldmann visual field test was performed 
showing constriction of the right visual field, and testing 
with the American Optical color plates revealed the Veteran 
was missing plates number 5 and 6 representing a minor color 
deficiency.  

On examination, the muscles were noted as intact; no ptosis 
was present, and transillumination of the orbital sinus area, 
palpation of the orbital margins, and lid margins were 
normal.  Further, the conjunctivae were clear, and pupils 
reacted to light and near.  Extraocular movements showed a 
marked right hypertropia with over action of the right 
inferior oblique on gaze to the left.  

Refraction was carried out on the right eye with a +.50 
sphere and a -1.25 cylinder axis at 175 degrees.  The 
Veteran's vision was corrected to 20/50 in this manner.  On 
the left, with a +.50 sphere and a -.25 cylinder axis 80 
degrees, the Veteran's vision was corrected to 20/25-.  With 
a +2.50 add and 10 diopters of prism incorporated into his 
lenses based down on the right, the Veteran was able to read 
J1 for near.  

Slit lamp examination was carried out, which showed the lid 
margins and the cilia to be normal.  The examiner observed a 
small early chalazian was present on the left lower lid.  The 
ocular conjunctivae showed bilateral pinguecula and 
pterygium; however, there was no impingement on the cornea of 
either eye at the time.  Further the anterior chambers were 
noted as clear; the irises appeared to be normal, and the 
vitreous face was clear and intact.  

A dilated fundus examination showed both discs were of good 
color and form.  No optic atrophy was noted, and the maculae 
and periphery appeared to be clear.  Finally, a Glaucoma test 
was performed with the Schiotz tonometer, which revealed a 
tension of 14 in each eye.  

Here, the Veteran was diagnosed with right hypertropia 
secondary to trauma, traumatic amblyopia of the right eye, 
traumatic optic neuritis of the right eye by history, partial 
color blindness, hyperopic astigmatism in each eye, 
presbyopia, constricted visual field of the right eye and 
bilateral pingueculae.  

Most recently, the Veteran underwent a QTC vision examination 
in December 2006.  Here, the chief complaints listed were 
those of blurred vision in the right eye, secondary to a 
boxing-related injury and head trauma suffered in service.  

The examiner noted that the Veteran had undergone CT scans 
and an MRI in the past 5 years for diplopia, although the 
Veteran denied experiencing diplopia on an every day basis 
and reported usually going without glasses except for 
reading.  He endorsed a history of experiencing a mini-stroke 
a few years ago.  

An Ophthalmic examination revealed an uncorrected visual 
acuity of 20/200 in the right eye and 20/40 in the left eye.  
A manifest refraction for the right eye was 1.25 -1.00 X085 
yielding a vision of 20/40-2 and the left eye to be -0.75 -
0.50 X105 yielding a vision of 20/20-2.  With a +2.50 add the 
Veteran was 20/40-3 in the right eye and 20/20 in the left 
eye.  

The examiner noted normal results on external examination.  
In this regard, the extra-ocular muscle examination showed a 
25 prism diopter right hypertropia in the primary position 
where the patient fixes with his left eye.  The hypertropia 
was variable and was worse in down gaze and in left gaze 
increasing to approximately 50 prism diopters looking down 
and left and decreasing to approximately 0 looking up and 
right.  

The pupils were 4mm and equally reactive to light and 
accommodation. The conjunctivae were not injected, and the 
corneae were clear.  

The anterior chambers were grade 3 and clear, and both lenses 
showed nuclear and sclerotic and posterior sub-capsular 
cataracts with the cataract in the right eye being greater 
than the left.  

The ocular media was clear in both eyes with asteroides in 
the left eye.  The optic discs were cupped .35 in each eye.  
The intraocular pressure was 12 in each eye.  

There was some corneal retinal scarring in the nasal 
periphery of the right eye extending from approximately 2 to 
4 o'clock.  This area of chorioretinal scarring accounted for 
the decrease in right temporal visual fields as depicted on 
the Goldmann Perimetry chart.  The rest of the retina was 
normal.  Goldman Visual Fields performed with both eyes open 
did not reveal any diplopia as the Veteran suppressed his 
deviated eye.  

The examiner opined that the Veteran's hypertropia was most 
likely the result of the traumatic head injury and probable 
eye injury sustained during his boxing-related injury in 
service.  The examiner noted that the Veteran does not 
experience diplopia in every day activity as he was able to 
suppress his deviated eye.  

The examiner indicated that the Veteran was visually 
comfortable for distance without glasses and used a spectacle 
correction for near and was developing cataracts that would 
need some surgical intervention in the near future.  

The Board notes that the service-connected residuals of the 
pterygium of the right eye is not manifested by any 
impairment of central visual acuity.  Further, the Veteran is 
not shown to have findings consistent active conjunctivitis 
or to experience any compensable disfigurement.  Although the 
Veteran has many problems with his vision, the current 
medical evidence of record reveals a history of pterygium of 
the right eye, but shows no current, separately ratable 
impairment as the result of the pterygium.   

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

However, lay statements as to the severity of his disability 
are not probative because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that the service-connected pterygium of the 
right eye has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  

The Board is aware that the Veteran has filed a claim for 
TDIU based on his service-connected residuals of brain trauma 
and vision disorders.  (See VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, received in August 2005).  

Moreover, there is also no indication that this disability 
has necessitated any period of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for referral actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate. See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings for the disability on appeal 
during the period in question.  


ORDER

An increased, compensable rating for the service-connected 
the residuals of a pterygium of the right eye is denied.  


REMAND

With respect to the claims for an increased rating for the 
service-connected diplopia and for TDIU rating, by way of 
procedural background, a May 2002 VA RO rating decision 
granted service connection for diplopia and assigned a 
disability rating of 20 percent, effective on February 28, 
2002.  

A September 2006 rating decision confirmed and continued the 
evaluations of 20 percent for the service-connected diplopia, 
and denied entitlement to TDIU rating.  In September 2006 the 
Veteran filed a VA Form 21-4138, Statement in Support of 
Claim, which the Board has since construed as a Notice of 
Disagreement (NOD) with the September 2006 decision.  

Notably, in November 2008, the claim for increase was 
remanded for the express purpose of issuing a Statement of 
the Case (SOC) as required by Manlincon v. West, 12 Vet. App. 
238 (1999).  However, VA has failed to comply with the 
directive of the November 2008 Board remand in this regard.  

The Board further notes that no SOC has been issued with 
regard to the claim for a TDIU rating, which was also 
appealed in the September 2006 NOD.  

Where an SOC has not been provided following the timely 
filing of a Notice of Disagreement, a remand, not a referral 
is required by the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

After the RO has issued the Statement of the Case, the claim 
should be returned to the Board only if the Veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, the Board finds that the issues of an evaluation in 
excess of 20 percent for diplopia and a TDIU rating must be 
remanded as is required under Manlincon v. West, and in 
compliance with Stegall v. West.  

With respect to the claim for an increased rating for 
residuals of brain trauma, by way of procedural background, 
in a rating decision, in October 1998 and issued in November 
1998, the RO granted service connection for brain trauma 
residuals and assigned a 10 percent evaluation under 
38 C.F.R. § 4.124a, DC 8045, effective from February 15, 
1995.  

As noted, a September 2006 VA RO rating decision, inter alia, 
granted an increased evaluation of 30 percent under 38 C.F.R. 
§§ 4.124a and 4.130, DC 8045-9304, effective from February 
26, 1999.  

Under Diagnostic Code 8045, Brain disease due to trauma: 

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

38 C.F.R. § 4.124a, DC 8045 (1999).  

Under the Schedule for Rating Mental Disorders, for dementia 
due to head trauma, 38 C.F.R. § 4.130, DC 9304 provides:

100%	Total occupational and social impairment, due to 
such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, 
own occupation, or own name.  

70%	Occupational and social impairment, with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the 
inability to establish and maintain effective 
relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining 
effective work and social relationships;    

38 C.F.R. § 4.130, DCs 9304, 9440 (2009).  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

Notably, during the pendency of the appeal, there has been a 
change to 38 C.F.R. § 4.124a, DC 8045, effective from October 
23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  

The amendment applies to all applications for benefits 
received by VA on and after October 23, 2008.  The old 
criteria will apply to applications received by VA before 
that date.  

However, a Veteran whose residuals of traumatic brain injury 
(TBI) were rated by VA under a prior provision of 38 C.F.R. § 
4.124a, DC 8045, is permitted to request review under the new 
criteria, irrespective of whether his disability has worsened 
since the last review or whether VA receives any additional 
evidence.  The Board notes that the Veteran has not made such 
a request.  

VA treatment records, dated from April 1999 to October 2006, 
generally reflect treatment for irritable mood with angry 
outbursts and occasional bouts of depression, memory loss, 
sleep disturbance, and attention and concentration problems.  

In August 2004 the Veteran underwent a VA psychological 
examination.  Here, the examiner observed, on mental status 
examination, that the Veteran was neatly groomed and dressed, 
was alert, pleasant, and cooperative, and was oriented to 
time, place, and person, and cognitively intact.  

The Veteran's speech was noted as of normal rate and syntax, 
mood was neutral, affect was f good range and appropriate to 
the content of the discussion.  Further, the examiner noted 
there was no thought derailment or other indications of 
psychosis.  

The Veteran denied auditory hallucinations or any history of 
suicidality, violence, or homocidality, and there was nothing 
to suggest paranoia, delusions, or idea of reference.  The 
Veteran complained of difficulty with short term memory; 
however, the examiner noted that this was not evident in the 
clinical interview.  

The examiner opined that the Veteran's history was quite 
clear that there was a marked deterioration in is cognitive 
abilities in the immediate aftermath of his in-service brain 
trauma, such that he was never able to function again at the 
same level cognitively as he displayed before the trauma.  

The results of a CT scan suggested that the Veteran might 
have had a brain infarct at the time that was never 
diagnosed.  The examiner noted that the Veteran adapted as 
best he could and functioned at work and in his marriage 
adequately throughout his life.  He continued to have 
sequelae in terms of his visual disturbance due to the eye 
injury, headaches, and his apparently reduced cognitive 
abilities.  

Further, the examiner noted the history of anger and 
irritability, which might be directly or indirectly related 
to the head injury; but noted that the Veteran had a 
significant history of alcohol use, which might have caused 
further significant injury to his brain.  

The Veteran was diagnosed with traumatic brain injury with 
cognitive deficits, most likely secondary to head trauma, and 
with depression not otherwise specified, and was assigned a 
GAF score of 60.  

Most recently, in December 2006, the Veteran underwent a QTC 
examination.  The primary focus of this examination was to 
evaluate the nature and etiology of the residuals of a 
claimed mini stroke; however, a brief evaluation of the 
service-connected residuals of brain trauma was also 
performed.  

Here, the Veteran reported a history of suffering a head 
trauma to the right temporal area in 1953, but denied 
experiencing a seizure disorder.  The Veteran complained of 
recurring tension headaches, on average 3 times per week ad 
lasting for 5 minutes, which were not migraines, and which 
were recurrent on forehead throbbing.  

The Veteran denied bladder or bowel dysfunction, and no 
dizziness.  The examiner noted that the Veteran was able to 
work but required medication, and that there was no 
functional impairment resulting from the disorder.  
Neurological examination of the cranial nerves generally 
revealed normal findings within normal limits. 

On mental status examination, the Veteran was observed to be 
alert and oriented times three.  Further, the examiner noted 
normal behavior and comprehension, appropriate affect, and 
intact memory.  The Veteran displayed no signs of tension.  
He was diagnosed with no change in the diagnosis for his 
brain trauma insofar as there was no abnormal examination, 
including smell or taste problems, suggestive of head trauma.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Significantly, the United States Court of Appeals for 
Veterans Claims (Court) has held that, where the Veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2009).  

In this case, the most recent VA examination was conducted in 
December 2006.  However, the Board notes that this 
examination did not adequately address the nature and 
severity of the brain disorder, as a thorough psychological 
evaluation was not performed.  

Moreover, the most recent psychological evaluation took place 
in 2004, nearly five years ago.  The Board finds that, in 
light of the Veteran's assertion that his brain disorder has 
worsened since these VA examinations, a new examination is 
warranted.  See 38 C.F.R. § 3.326(a) (2009).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Further, a VA social work note, dated in November 2000, 
reflects that the Veteran indicated that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA).  There is no indication in the claims file that the RO 
attempted to obtain the Veteran's SSA medical records, if 
any.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of SSA's determination on the 
Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

Additionally, review of the claims file also reflects that 
there may be pertinent outstanding VA treatment records.  The 
Veteran has noted that he is currently being treated at the 
Springfield, Massachusetts (MA) VA Medical Center (VAMC), as 
well as at the Northampton, MA VAMC, the Boston, MA VAMC, the 
Providence, Rhode Island VAMC, and the Newington, Connecticut 
VAMC.  

Currently, VA treatment records dated to October 2006 are 
included in the claims file.  However, the Veteran has 
asserted ongoing treatment at VA medical facilities; hence 
there are likely outstanding VA treatment records.  These 
records are pertinent to the adjudication of the claim and 
must be obtained.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

Additionally, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to present information and/or evidence pertinent to the 
claims on appeal, notifying him that he has a full one-year 
period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009).  

The RO should attempt to obtain any additional evidence for 
which the Veteran provides sufficient information, and, if 
needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, these remaining matters are REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  The RO should contact the SSA to 
request copies of any and all medical 
records pertinent to the Veteran's award 
of disability benefits, including all 
decisions and/or determinations, and any 
supporting medical documentation.  If 
medical evidence utilized in processing 
such claim is not available, a notation 
should be entered in the claims folder.  
All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the AMC/RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran and his representative should 
be informed of same in writing.  

2.  The RO should obtain any outstanding 
outpatient or inpatient treatment records 
for the Veteran from the Springfield 
VAMC, the Northampton VAMC, the Boston 
VAMC, the Providence VAMC, and the 
Newington VAMC, from October 2006 to the 
present, and associate them with the 
claims file.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, the AMC/RO should document this 
in the claims file.  See 38 U.S.C.A. 
§ 5103A(b).  

3.  The RO should request that the 
Veteran and his representative identify 
any additional healthcare providers, that 
have recently treated him for his brain 
disorder, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

4.  After all pertinent outstanding 
records have been associated with the 
claims file, the RO should schedule the 
Veteran for a VA examination to ascertain 
the current extent of the service-
connected residuals of brain trauma 
claimed as a nervous condition.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to any physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  

Specifically, the examiner is asked to:

(a)  Identify diagnostically all symptoms 
and clinical findings which are 
manifestations of the service-connected 
brain disease, to include all psychiatric 
manifestations if any, and address the 
frequency, severity, and duration of 
psychiatric symptoms as they affect the 
Veteran's occupational and social 
adjustment.  A multi-axial diagnosis in 
accordance with DSM-IV should be 
provided.  Based upon a review of the 
record and the examination, the examiner 
should provide a GAF score indicating the 
level of impairment produced by the 
service-connected brain disease and to 
explain the meaning of the GAF score.  
The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on his employment and activities of 
daily life.  

The examiner should record the Veteran's 
subjective symptoms as well as objective 
symptoms observed during clinical 
examination.  All appropriate diagnostics 
should be performed.  The rationale for 
all opinions expressed should also be 
provided in a legible report.  It is 
requested that the examiner consider and 
reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner is unable to render an opinion 
without resort to mere speculation, he or 
she should so indicate and discuss why an 
opinion cannot be provided.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  Once again, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  If he fails to 
report for the scheduled examination, the 
AMC/RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.  

6.  The RO should issue an SOC reflecting 
its adjudication of the issues of 
entitlement to an evaluation in excess of 
20 percent for diplopia, and of 
entitlement to TDIU.  The Veteran should 
be afforded the appropriate period of 
time to respond.  Only if the Veteran 
submits a timely Substantive Appeal 
should the issue be returned to the 
Board.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After undertaking the actions 
described above, and any additional 
development deemed warranted by a 
complete review of the record, the RO 
should readjudicate any issue remaining 
on appeal .  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished an 
SSOC and provided an appropriate 
opportunity to respond.  

Thereafter, if indicated,, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


